      Case 1:18-gj-00034-BAH Document 51 Filed 04/16/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 IN RE GRAND JURY                                 No. 18-GJ-00034 (BAH)
 INVESTIGATION




                        NOTICE OF W I T H D R AWA L OF COUNSEL

       To the Clerk of Court:

       Pursuant to Local Rule 101(a), please terminate the appearance of Michael D.J.

Eisenberg as counsel for witness Andrew Miller. Paul D. Kamenar has entered an appearance on

behalf of Mr. Miller and continues to represent him in this matter.

        Mr. Miller consents below.

                                             Respectfully submitted,

Dated: April 16, 2019                        /s/ Michael D.J. Eisenberg
                                             Law Office of Michael D.J. Eisenberg
                                             700 12th Street, NW
                                             Suite 700
                                             Washington, DC 20005
                                             michael@eisenberg-lawoffice.com
                                             www.eisenberg-lawoffice.com
                                             0: (202) 558-6371
                                             F: (202) 403-3430

                                             Counsel for Andrew Miller



I, Andrew Miller, consent to the termination of Michael D.J. Eisenberg as my counsel.


                                                     (
                                                      -Andrew Miller

                                                 1
